Citation Nr: 0332785	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for back disability with 
radiculopathy.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


REMAND

The veteran had active service from March 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a back 
disability with radiculopathy.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

38 C.F.R. § 3.159(b)(1) (2003) recently was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  But the provision 
of the VCAA codified at 38 U.S.C.A. § 5301(a) requires that 
the appellant be provided a year to respond.  In its April 
11, 2001, VCAA letter, the RO informed the veteran that he 
should send additional evidence or information describing it 
within 60 days (i.e., by June 11, 2001).  The RO also stated 
that if such evidence was not received within one year of the 
date of the letter, any benefits would be paid only from the 
date the evidence was received.  The 60-day time period is 
invalid for the same reasons as the 30-day response time 
mentioned in the PVA case cited above.

Moreover, one of the provisions of the VCAA, 38 U.S.C.A. 
§ 5103A(d)(1)(a), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary 

if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the 
claimant) -
(A)	contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B)	indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C)	does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim

In the present case, the evidence of record meets these 
criteria.  The VA outpatient treatment (VAOPT) records 
contain references to a current back disability.  These 
include an April 2002 report of an MRI of the lumbar spine, 
which concluded that there were "[m]ild degenerative disc 
changes . . . with small central disc herniation at L1-2 and 
L2-3, and mild diffuse bulging annulus at L3-4 and L4-5," 
and a June 2000 Progress Note assessment of "chronic low 
back pain."  Moreover, the service medical records (SMRs) 
reflect that the veteran injured his back in a fall in 
January 1970, while on active duty, and a February 2000 
Progress Note states: "Lower lumbar pain with left 
radiculopathy secondary to old back injury," thus indicating 
that the veteran's disability or symptoms may be associated 
with his active military service.  However, as the Veterans 
Law Judge noted at the travel board hearing (pp. 11-12), 
there is insufficient medical evidence to determine whether 
the current back disability is related to the in-service back 
injury.  Such evidence is a prerequisite for granting service 
connection.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent.

2.  Request any VAOPT records relating 
the veteran's back disability since April 
2002.

3.  After any additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
nature, time of onset, and etiology of 
the back disability.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran's back disability is 
of service origin or whether it is at 
least as likely as not that any spinal 
arthritis manifested within one year of 
service discharge in April 1970.

To facilitate making this determination, 
please review the evidence in the claims 
file, especially the February 2000 
through January 2002 VAOPT records and 
the April 2002 MRI examination report.  
If no opinion can be rendered, please 
explain why this is not possible.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.   

4.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


